Electronically Filed
                                                           Supreme Court
                                                           SCOT-11-0000809
                                                           22-NOV-2011
                                                           01:24 PM



                           NO. SCOT-11-0000809


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



               JANICE K.M. KELI'IHANANUI, Plaintiff,


                                   vs.


   MAILE NGUYEN, PATRICK JOHNSON and JOHN DOE AHN, Defendants.



                           ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


           Upon review of the complaint filed in the supreme court

by plaintiff Janice K.M. Keli'ihananui, it appears that we lack

jurisdiction to consider the complaint.      See HRS § 602-5 (Supp.

2010).   Therefore,

           IT IS HEREBY ORDERED that the complaint is dismissed.


           DATED:     Honolulu, Hawai'i, November 22, 2011.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ James E. Duffy, Jr.

                                  /s/ Sabrina S. McKenna